
	
		I
		112th CONGRESS
		2d Session
		H. R. 3898
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Ethics in Government Act of 1978 and the
		  Rules of the House of Representatives to strengthen financial disclosures by
		  Members, officers, and employees of Congress, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunlight Act of
			 2012.
		2.Dollar amounts
			 required for annual financial disclosure statements
			(a)Financial
			 DisclosuresSection 102(d) of the Ethics in Government Act of
			 1978 is amended by adding at the end the following new paragraph:
				
					(3)Notwithstanding any other provision
				of this Act, in the case of reports of Members of Congress and officers and
				employees of Congress filed pursuant to sections 101(d) and (e), references to
				the categories for reporting the amount or value of the items covered in
				paragraphs (3), (4), (5), and (8) of subsection (a) shall be deemed to be exact
				dollar
				amounts.
					.
			(b)Availability of
			 Reports on the InternetSection 103 of the Ethics in Government
			 Act of 1978 is amended by adding at the end the following new
			 subsection:
				
					(l)A copy of each
				report filed under this title with the Clerk of the House of Representatives or
				the Secretary of the Senate shall be made available as soon as practicable to
				the general public on the Internet in a format that is searchable and
				sortable.
					.
			(c)Effective
			 DateThe amendment made by subsection (a) shall apply to reports
			 filed for calendar years beginning after the date of enactment of this
			 Act.
			3.Public display of
			 the subject matter of debatesClause 2 of rule II of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 paragraph:
			
				(l)During general
				debate on any measure, the Clerk shall project on a wall of the Hall of the
				House the subject matter of that debate so that it is visible to Members and to
				visitors in the
				gallery.
				.
		4.Availability of
			 bills, conference reports, and amendments on the Internet before
			 votingClause 11 of rule XXI
			 of the Rules of the House of Representatives is amended to read as
			 follows:
			
				11.It shall not be in
				order to consider any bill or joint resolution, or conference report thereon,
				or amendment thereto, unless—
					(1)in the case of a
				bill, joint resolution, or conference report, such measure is made available to
				Members and the general public on the Internet for at least 48 hours before its
				consideration; or
					(2)(A)in the case of an
				amendment made in order by a rule, it is made available to Members and the
				general public on the Internet within one hour after the rule is filed;
				or
						(B)in the case of an amendment under an
				open rule, it is made available to Members and the general public on the
				Internet immediately after being offered;
						in a
				format that is searchable and
				sortable..
		5.Promoting
			 expedited availability of fec reports
			(a)Mandatory
			 Electronic Filing for All Reports
				(1)In
			 generalSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 434(a)(11)) is amended—
					(A)in subparagraph
			 (A), by striking a person required to file— and all that follows
			 and inserting the following: each person required to file a report under
			 this Act shall be required to maintain and file such report in electronic form
			 accessible by computers.;
					(B)in subparagraph
			 (C), by striking designations, statements, and reports and
			 inserting documents; and
					(C)in subparagraph
			 (D), by striking means, with respect to and all that follows and
			 inserting the following: means any report, designation, statement, or
			 notification required by this Act to be filed with the Commission or the
			 Secretary of the Senate..
					(2)Placement of all
			 reports on internetSection 304(a)(11)(B) of such Act (2 U.S.C.
			 434(a)(11)(B)) is amended—
					(A)by striking
			 a designation, statement, report, or notification and inserting
			 each report; and
					(B)by striking
			 the designation, statement, report, or notification and
			 inserting the report.
					(3)Searchable and
			 sortable manner of informationSection 304(a)(11)(B) of such Act
			 (2 U.S.C. 434(a)(11)(B)) is amended by inserting in a format that is
			 searchable and sortable after Internet.
				(4)Software for
			 filing of all reportsSection 304(a)(12) of such Act (2 U.S.C.
			 434a(a)(12)) is amended—
					(A)in subparagraph
			 (A)(ii), by striking each person required to file a designation,
			 statement, or report in electronic form and inserting each
			 person required to file a report (as defined in paragraph (11)(D));
			 and
					(B)in subparagraph
			 (B), by striking any designation, statement, or report and
			 inserting any report (as defined in paragraph (11)(D)).
					(b)Requiring
			 Reports for All Contributions Made to Any Political Committee Within 30 Days of
			 Election; Requiring Reports To Be Made Within 24 HoursSection
			 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as
			 follows:
				
					(A)Each political committee shall notify
				the Secretary or the Commission, and the Secretary of State, as appropriate, in
				writing, of any contribution received by the committee during the period which
				begins on the 30th day before an election and ends at the time the polls close
				for such election. This notification shall be made within 24 hours (or, if
				earlier, by midnight of the day on which the contribution is deposited) after
				the receipt of such contribution and shall include the name of the candidate
				involved (as appropriate) and the office sought by the candidate, the
				identification of the contributor, and the date of receipt and amount of the
				contribution.
					.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to reports for periods beginning on or after January 1, 2013.
			
